 



 



Exhibit 10.3

 



Notice of Grant of Restricted Stock Internap Corporation   Employer ID: XXXXX  
One Ravinia Drive, Suite 1300   Atlanta, GA 30346



 



            Participant: Peter D. Aquino   Employee ID:     [Address]   [INSERT]
           











You have been granted an Award of Internap Corporation (the “Corporation”)
restricted Common Stock (the “Award”) as follows. The Award is granted as an
inducement award pursuant to NASDAQ Listing Rule 5635(c)(4):

 

Type of Award: Restricted Stock Grant No.: [INSERT] Date of Award: [INSERT]
Total Number of Shares Awarded: 1,585,000



 



Vesting Dates and Restrictions   Shares Vesting Performance Based Award:     The
date on which the First Stock Price Target (as defined below) has been attained
if You have remained in the employment of the Corporation through such date.  
200,000 The date on which the Second Stock Price Target (as defined below) has
been attained if You have remained in the employment of the Corporation through
such date.   250,000 The date on which the Third Stock Price Target (as defined
below) has been attained if You have remained in the employment of the
Corporation through such date.   250,000 Time Based Award:     First Anniversary
of the Date of Award, if You have remained in the employment of the Corporation
through such date.   100,000 Second Anniversary of the Date of Award, if You
have remained in the employment of the Corporation through such date.   100,000
Third Anniversary of the Date of Award, if You have remained in the employment
of the Corporation through such date.   100,000 Hybrid Time-Performance Based
Award     The date on which the First Stock Price Target has been attained if
You have remained in the employment of the Corporation through such date, and
then subject to the Time Restrictions.   350,000 The date on which the Second
Stock Price Target has been attained if You have remained in the employment of
the Corporation through such date, and then subject to the Time Restrictions.  
235,000



 

The First Stock Price Target shall be attained on either (i) the date on which
the Corporation’s common stock has traded with a closing per share price of at
least $5.00 for at least five (5) (not necessarily consecutive) business days on
which the markets are open, or (ii) in the event of a Qualifying Termination
during a Protection Period, the date a Change of Control is consummated if the
price per share in the Change of Control is at least $5.00; provided, that such
date in (i) or (ii) must occur no later than the third anniversary of Your date
of hire.

 

The Second Stock Price Target shall be attained on either (i) the date on which
the Corporation’s common stock has traded with a closing per share price of at
least $7.50 for at least five (5) (not necessarily consecutive) business days on
which the markets are open, or (ii) in the event of a Qualifying Termination
during a Protection Period, the date a Change of Control is consummated if the
price per share in the Change of Control is at least $7.50; provided, that such
date in (i) or (ii) must occur no later than the third anniversary of Your date
of hire.

 

The Third Stock Price Target shall be attained on the date on which the
Corporation’s common stock has traded with a closing per share price of at least
$10.00 for at least five (5) (not necessarily consecutive) business days on
which the markets are open; provided, that such date must occur no later than
the third anniversary of Your date of hire.

 

The First Stock Price Target, the Second Stock Price Target and the Third Stock
Price Target, each a “Stock Price Target.”

 

Time Restrictions: The time restrictions on one-third (1/3) of the shares of the
Hybrid Time-Performance Based Award subject to the applicable Stock Price Target
shall lapse and the shares shall vest annually from the date such Stock Price
Target has been attained for such shares.

 

Forfeiture of Award Shares: Any shares of the Performance Based Award and the
Time Based Award that are restricted as of the earlier of (i) Your date of
termination, or (ii) the third anniversary of Your date of hire, shall be
immediately forfeited as of such date, subject to the “Qualifying Termination
Outside of a Protection Period” provision and “Acceleration” provisions noted
below. The Time Restrictions on any shares of the Hybrid Time-Performance Based
Award for which the applicable Stock Price Target has been attained shall
continue to lapse and such shares shall continue to vest for so long as You
remain continuously employed by the Corporation. Any shares of the Hybrid
Time-Performance Based Award that are restricted as of Your date of termination
shall be immediately forfeited as such date, subject to the “Qualifying
Termination Outside of a Protection Period” provision and “Acceleration”
provisions noted below.

 

 

 

 

Qualifying Termination Outside of a Protection Period: In the event of Your
Qualifying Termination within the one hundred twenty (120) day period
immediately preceding a Change of Control that involves a strategic or financial
buyer who has been in communication and/or negotiations with the Corporation
prior to the termination of Your employment, You will be deemed to have remained
in the employment of the Corporation through the date of such Change of Control
for purposes of determining whether the restrictions applicable to Your shares
of this Award have lapsed and such shares have vested as noted above;
accordingly, no forfeiture of the shares of this Award shall occur upon Your
termination during the one hundred twenty (120) day period following Your
termination, and the forfeiture of the shares of this Award shall instead occur
at the end of such one hundred twenty (120) day period if no such Change of
Control has occurred by that time.

 

COC Acceleration: (a) If You incur a Qualifying Termination within the one
hundred twenty (120) day period immediately preceding a Change of Control that
involves a strategic or financial buyer who has been in communication and/or
negotiations with the Corporation prior to the termination of Your employment,
(b) If You have remained employed through the date of a Change of Control and
You incur a Qualifying Termination during a Protection Period thereafter, or (c)
In the event You have remained employed through the date of a Change of Control
whereby the resulting successor or surviving company is not publicly traded,
then as of such Qualifying Termination (for clauses (a) or (b) above) or Change
of Control (for clause (c) above): (i) all restrictions on unvested shares of
the Time Based Award and Performance Based Award that have not been previously
forfeited shall immediately lapse for all such shares and such shares shall
vest; provided, however, the restrictions on the shares of the Time Based Award
and Performance Based Award shall only lapse, and such shares shall only vest if
the First Stock Price Target has been attained, and (ii) all Time Restrictions
on unvested shares of the Hybrid Time-Performance Based Award that have not been
previously forfeited shall immediately lapse and such shares shall vest for all
shares of the Hybrid Time-Performance Based Award; provided, however, the Time
Restrictions on shares of the Hybrid Time-Performance Based Award shall only
lapse and such shares shall vest if the applicable Stock Price Target has been
attained. If You are entitled to benefits in accordance with this paragraph, the
Corporation may, in its sole and absolute discretion, in lieu of lapsing the
restrictions on shares of this Award as described in the preceding sentences,
pay You an amount equal to the number of shares whose restrictions were to lapse
multiplied by the fair market value of such shares at the time of the Change of
Control (for clause (a) and (c) above) or Qualifying Termination (for clause (b)
above).

 

Non-COC Acceleration: If You incur a Qualifying Termination other than during a
Protection Period, then as of such Qualifying Termination, (i) if the First
Stock Price Target has been attained, all restrictions on unvested shares of the
Time-Based Award that have not been previously forfeited shall immediately lapse
and such shares shall vest, and (ii) all Time Restrictions on unvested shares of
the Hybrid Time-Performance Based Award that have not been previously forfeited
shall immediately lapse and such shares shall vest for all shares of the Hybrid
Time-Performance Based Award; provided, however, the Time Restrictions on shares
of the Hybrid Time-Performance Based Award shall only lapse and such shares
shall vest if the applicable Stock Price Target has been attained.

 

Non-Renewal Acceleration: If Your employment terminates because the Corporation
elects not to renew the Employment Agreement, the Time Restrictions on all
shares of the Hybrid Time-Performance Based Award for which the applicable Stock
Price Target has been attained shall lapse and such unrestricted shares shall
immediately vest.

 

Termination Upon Death Acceleration: In the event Your employment terminates
because of Your death, (i) the restrictions on the Time Based Award shall lapse
and such unrestricted shares shall immediately vest on a pro rata basis,
calculated by multiplying 300,000 by a fraction, the numerator of which is the
number of days that You were employed by the Corporation, and the denominator of
which is 1095, rounded to the nearest whole number, and then reduced by the
number of shares of the Time Based Award that have already vested, and (ii) The
Time Restrictions on any shares of the Hybrid Time-Performance Based Award for
which the applicable Stock Price Target has been attained shall lapse and such
unrestricted shares shall immediately vest on a pro rata basis, calculated by
multiplying 585,000 by a fraction, the numerator of which is the number of days
that You were employed by the Corporation from the date the applicable Stock
Price Target was achieved, and the denominator of which is 1095, rounded to the
nearest whole number, and then reduced by the number of shares of the Hybrid
Time-Performance Based Award that have already vested.

 

Qualifying Termination Prior to April 30, 2017: Notwithstanding anything to the
contrary in this Notice, the Plan, the Employment Agreement, or any other
agreement between You and the Corporation, in the event Your employment is
terminated on or prior to April 30, 2017, You will forfeit all unvested shares
of this Award, and none of the “Acceleration” provisions above shall apply.

 

For all purposes of this Notice, the terms “Change of Control,” “Protection
Period,” and “Qualifying Termination” shall be as defined in Your Employment
Agreement dated September 12, 2016 (the “Employment Agreement”).

 

This Award is intended to be an inducement material to Your entering into
employment with the Corporation under NASDAQ Marketplace Rules.

 

By Your acceptance of this Award through the E*Trade website, You agree that
this Award is subject to all the terms, definitions and conditions of the
Internap Corporation 2014 Stock Incentive Plan (as amended from time to time)
(the “Plan”), and by the terms and conditions of the Restricted Stock Inducement
Award Agreement and related Prospectus, which is attached hereto and made a part
of this document. However, You also agree that this Award has not been granted
under the Plan and any shares of the Corporation’s Common Stock issued to You
pursuant to this Award shall not be considered to be granted under the Plan.

 



 

